            Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 1 of 13




FISHERBROYLES, LLP
Jill A. Guldin, Esq. (No. 93657)
One Liberty Place
1650 Market Street, 36th Floor
Philadelphia, Pennsylvania 19103
Telephone: (856) 494-0869
Facsimile: (856) 494-1566
Email: jill.guldin@fisherbroyles.com

Attorneys for Plaintiff Plasma Futures, LLC


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Plasma Futures, LLC,                                 Case No. 2:21-cv-02528

                Plaintiff,

        v.                                                         COMPLAINT

CET Solutions, Ltd.,

                Defendant.


       Plaintiff, Plasma Futures, LLC (“Plaintiff” or “Plasma Futures”), by its undersigned

attorneys, for its complaint against CET Solutions, Ltd. (“Defendant” or “CET”), hereby states

and alleges as follows:

                                            PARTIES

       1.       Plasma Futures is a limited liability company organized and existing under the laws

of the Commonwealth of Pennsylvania and has an office at 1000 Northbrook Drive, Feasterville-

Trevose, Pennsylvania 19053. Plasma Futures is managed by its sole member, a limited liability

company organized and existing under the laws of the Commonwealth of Pennsylvania, which, in

turn, is owned by a trust organized and existing under the laws of the Commonwealth of

Pennsylvania.



                                                 1
            Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 2 of 13




       2.       CET is a limited liability company organized and existing under the laws of the

State of Ohio. Upon information and belief, at all times relevant to this complaint, CET is a

manager-managed limited liability company. Upon further information and belief, at all times

relevant to this complaint, none of the members of CET is a resident of the Commonwealth of

Pennsylvania. CET’s founder, majority owner and sole manager, Thomas J. Sheperak (“Mr.

Sheparak”), is an individual who resides in the State of Ohio.

       3.       This action concerns a certain Patent License Agreement entered into as of January

22, 2021, by and between Plasma Futures and CET. A true and correct copy of the Patent License

Agreement is attached hereto as Exhibit A.

       4.       The technology covered by the Patent License Agreement holds significant

potential for a number of groundbreaking uses in medicine, dentistry, industry and other fields.

The technology provides a unique, effective, inexpensive and safe platform using an electron beam

to produce nitric oxide, used to sterilize wounds, hands or even gums. Among other things, the

technology platform is portable and energy efficient and has the potential for revolutionary

advances in the production of nitric oxide, which could enable hospitals and other users of nitric

oxide to by-pass the current expensive physical delivery logistics network used to ship nitric oxide

in heavy, cumbersome and expensive tanks.

       5.       Mr. Sheperak is the inventor of the patented technology. Mr. Sheperak has assigned

ownership of the patented technology to CET, which in turn licenses the technology to Plasma

Futures.

       6.       After detailed negotiations, capital investment by Plasma Futures, payments of

royalties to CET, and reasonable reliance, all in furtherance of the Patent License Agreement, CET

(through its passive minority members claiming to act under color of authority) has threatened to




                                                 2
            Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 3 of 13




sue Plasma Futures, claiming that the Patent License Agreement is invalid or unenforceable, and

alleging that Plasma Futures’ actions in furtherance of the Patent License Agreement are an

infringement of CET’s intellectual property rights.

       7.        Upon information and belief, the minority members who object to the Patent

License Agreement are engaged in an on-going and unlawful attempted takeover of CET and its

technology. Among other things, within days of CET’s execution of the Patent License Agreement,

the minority members unilaterally called a meeting of the company’s members and then

unilaterally purported to dismiss Mr. Sheperak as the company’s lawfully appointed manager, and

then prohibited Mr. Sheperak from voting his 82% interest on the appointment of replacement

managers. Immediately thereafter, the alleged replacement “managers” retained legal counsel,

purportedly on CET’s behalf, and now seek to declare the Patent License Agreement invalid and

unenforceable.

       8.        Thus, the minority members are attempting to obtain control of the intellectual

property that Mr. Sheperak developed and contributed to CET by, inter alia, attempting to wrest

control over CET’s daily operations and appropriating more than half of Mr. Sheperak’s

membership interest in CET, for the ultimate benefit of, and re-distribution to, one or more of the

minority members. Moreover, these minority members are attempting to deprive Plasma Futures

of its investment and license rights in the licensed technology.

       9.        In light of the foregoing, Plasma Futures seeks a declaration that the Patent License

Agreement is valid and enforceable, and remains in effect between the parties. Additionally,

Plasma Futures seeks affirmative relief to redress CET’s breach of the Patent Licensing

Agreement.




                                                   3
          Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 4 of 13




                                          JURISDICTION

        10.     This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201. This is

also an action for breach of contract pursuant to the laws of the Commonwealth of Pennsylvania.

        11.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332, because this action is between citizens of different states and the matter in

controversy exceeds the sum or value of $75,000.

        12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because a

substantial part of the events giving rise to Plaintiffs’ claim occurred in, or were directed to parties

within, this District.

        13.     Additionally, venue is proper in this District pursuant to the specific terms of the

Patent Licensing Agreement. Specifically, Section 15.13(b) of the Patent License Agreement

states, in pertinent part: “Any legal suit, action, or proceeding arising out of or related to this

Agreement or the licenses granted hereunder . . . must be instituted in the federal courts of the

United States or the courts of the Commonwealth of Pennsylvania, in each case located in Bucks

County, and each Party irrevocably submits to the exclusive jurisdiction of such courts in any such

suit, action or proceeding.” Bucks County is within this District.

        14.      This Court has personal jurisdiction over CET by virtue of the Patent License

Agreement, wherein CET agreed to submit to the jurisdiction of this Court, as set forth above.

Additionally, this Court has personal jurisdiction over CET pursuant to Pennsylvania’s long-arm

statute, 42 Pa. Consol. Stat. Ann. § 5322, because CET, inter alia, transacted business in the

Commonwealth of Pennsylvania and caused harm in the Commonwealth of Pennsylvania from

outside the Commonwealth.




                                                   4
          Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 5 of 13




                                  FACTUAL BACKGROUND

       15.      Plasma Futures is a company that believes in the value and prospects of the

technology invented by Mr. Sheperak. Backed by a successful entrepreneur and angel investor

with a keen appreciation of the technology, Plasma Futures decided to invest in the technology by

way of the Patent License Agreement, to do what CET had not yet been able to do after nearly 10

years of effort by Mr. Sheperak and numerous others – commercialize Mr. Sheperak’s technology.

       16.     Upon information and belief, nearly a decade ago, Mr. Sheperak filed his first

provisional patent application directed to the technology he invented, which is known as the

“Plasma Directed Electron Beam,” and comprises a device that utilizes a cold plasma to contain

and direct a stream of electrons with a hand held nozzle to enhance healing of wounds and skin

surface abnormalities, and to kill pathogens on skin surfaces. Mr. Sheperak proceeded to pursue

patent protection in the United States and internationally.

       17.     Mr. Sheperak’s patent portfolio includes at least the patents and applications set

forth in Schedule “1” to the Patent License Agreement (collectively, the “Licensed Patents”).

       18.     Upon information and belief, CET was formed on or about September 29, 2017.

       19.     Mr. Sheperak is the founder and majority owner of CET, owning approximately

82% of the shares in CET.

       20.     Upon information and belief, there are approximately 9 minority members of CET,

who collectively own approximately 18% of the shares in CET.

       21.     Upon information and belief, the intended purpose of CET was to promote and

commercialize the Plasma Directed Electron Beam (“PDEB”) technology.

       22.     Upon information and belief, however, since its formation and prior to the Patent

License Agreement, CET never generated a single dollar of revenue related to the technology.




                                                 5
          Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 6 of 13




       23.     Upon information and belief, prior to the Patent License Agreement, CET entered

into only one other license agreement related to the PDEB technology. That agreement is with

NBS Tek, LLC, an Ohio entity formed and controlled by Carl Blazik and Jeff Szoda – CET’s two

“replacement” managers purportedly appointed by the minority members – along with Szozda’s

father, Tom Szozda, and former CET co-manager, Bill Niedzwiecki.

       24.     Upon information and belief, the NBS Tek license, generally referred to as the “Bed

Bug License,” is limited to the narrow field of the eradication of bedbugs and was granted to NBS

Tek on extraordinarily generous economic terms, including CET’s waiver and forgiveness of

upfront licensing fees and related consulting fees. Moreover, the Bed Bug License has yet to

generate a single penny of revenue for CET. Indeed, the practical application of the technology is

still in the development stage and no royalties are even expected until 2023.

       25.     Given this extraordinarily limited success in commercializing the technology, CET

was motivated to find new business partners to support the broad commercialization of the PDEB

technology, especially for medical and public health applications, and Plasma Futures was a

desirable partner. CET and Plasma Futures thus entered into the Patent License Agreement for

their mutual benefit.

       26.     The Patent License Agreement was made effective as of January 22, 2021.

       27.     Mr. Sheperak signed the Patent License Agreement as Manager of CET on or about

January 22, 2021.

       28.     Gary Baron signed the Patent License Agreement as President of Plasma Futures,

LLC on or about January 22, 2021.

       29.     The Patent License Agreement provides Plasma Futures and its affiliates with a

limited exclusive and sublicensable license to the Licensed Patents throughout the world, for all




                                                6
           Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 7 of 13




fields of use except the eradication of bed bugs. This license grant is set forth in Section 2.1, which

is reproduced below:




       30.     The license remains in effect for the lives of the Licensed Patents. Specifically,

Section 13.1 of the Patent License Agreement states:




       31.     Pursuant to Section 13.2 of the Patent License Agreement, CET as Licensor may

terminate the Patent License Agreement only if: (i) Plasma Futures undergoes a liquidation event

as set forth in Section 13.2(c); or (ii) if Plasma Futures materially breaches and does not cure the

breach within sixty days of written notice thereof, as set forth in Section 13.2(b), which states as

follows:




       32.     None of the liquidation events of Section 13.2(c) has occurred, so that section has

not become operable to terminate the Patent License Agreement.

       33.     Plasma Futures has not materially breached the Patent License Agreement.




                                                  7
         Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 8 of 13




       34.     Neither CET nor anyone acting on its behalf has provided any written notice to

Plasma Futures alleging that Plasma Futures has materially breached the Patent License

Agreement.

       35.     To the contrary, Plasma Futures has fulfilled all of its obligations under the Patent

License Agreement, including paying royalties thereunder.

       36.     Additionally, the Patent License Agreement has not expired pursuant to Section

13.1, because not all Valid Claims (as defined in the Patent License Agreement) of the Licensed

Patents have expired.

       37.     Subsequent to execution of the Patent License Agreement, the minority members

of CET have alleged that the Patent License Agreement is invalid and unenforceable. In particular,

the minority members have alleged that Mr. Sheperak did not have authority to enter into the Patent

License Agreement. To the contrary, at the time the parties entered into the Patent License

Agreement, Mr. Sheperak was the manager and majority owner of CET and, as manager, had

authority to enter into the Patent License Agreement.

       38.     Moreover, upon information and belief, Mr. Sheperak provided advance notice to

all minority members of his intent to enter into the Patent License Agreement on behalf of CET,

and none of the minority members timely objected. Accordingly, Mr. Sheperak’s execution of the

Patent License Agreement was valid and binding upon CET.

       39.     Additionally, upon information and belief, the minority members have sought to

remove Mr. Sheperak as manager of CET and are seeking to reduce his ownership interest to a

minority share in order to gain control of CET and the technology Mr. Sheperak invented.




                                                 8
          Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 9 of 13




       40.     By letter dated February 15, 2021, Plasma Futures’ counsel received a letter from

attorney Norman A. Abood, claiming to represent CET as well as its minority members. A true

and correct copy of the February 15, 2021 letter is attached hereto as Exhibit B (hereinafter, the

“February 15 Letter”).

       41.     The February 15 Letter asserts: “Please be aware that because of Mr. Sheperak’s

conduct, he is no longer the CET manager. The new co-managers are Mr. Jeff Szozda and Mr.

Carl Blazic; CET has, by resolution, engaged me [Norman A. Abood] as its attorney.”

       42.     The February 15 Letter also asserts that Plasma Futures has interfered with CET’s

rights and alleges damages in connection therewith.

       43.     The February 15 Letter also asserts that the Patent License Agreement is a “nullity”

and is “illusory.”

       44.     The February 15 Letter threatens that CET will sue Plasma Futures if it does not

cease and desist from all activities related to the Licensed Patents and subject technology:




       45.     Upon information and belief, Mr. Sheperak has not lawfully been removed as a

manager of CET, and the minority members and Mr. Abood are acting without authority on behalf

of CET. Nevertheless, the threats that the Patent License Agreement is a “nullity” and not in effect,

and that CET will sue Plasma Futures for infringement and damages, have created an actual case

or controversy between the parties that Plasma Futures requests this Court adjudicate.

       46.     Plasma Futures has invested significant time, resources, and capital in furtherance

of the Patent License Agreement and the Plasma Directed Electron Beam technology.



                                                 9
         Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 10 of 13




       47.     Plasma Futures is entitled to the benefit of its Patent License Agreement with CET.

       48.     If the Patent License Agreement is not honored, Plasma Futures will suffer actual

damages in excess of $75,000.

       49.     Additionally, Plasma Futures will suffer irreparable harm from its past and ongoing

actions in furtherance of the Patent License Agreement, and its business interests are jeopardy as

a result of the minority members’ threats to unilaterally rescind the Patent License Agreement.

                                               COUNT I
                                         Declaratory Judgment

       50.     Plasma Futures incorporates by reference the allegations in the foregoing

paragraphs as if fully set forth herein.

       51.     There is an actual and justiciable controversy between Plasma Futures and CET.

       52.     The Patent License Agreement is valid and enforceable and effective as of January

22, 2021, until it terminates in accordance with its express terms.

       53.     By virtue of the Patent License Agreement, Plasma Futures has the right to pursue

commercialization of the technology embodied in the Licensed Patents and to take all lawful

actions pursuant to the license grant.

       54.     Plasma Futures is entitled to, and hereby respectfully seeks, declaratory judgment

that the Patent License Agreement is valid and enforceable.

       55.     Plasma Futures is entitled to, and hereby respectfully seeks, declaratory judgment

that CET has no present right to terminate the Patent License Agreement.

                                              COUNT II
                                           Breach of Contract

       56.     Plasma Futures incorporates by reference the allegations in the foregoing

paragraphs as if fully set forth herein.




                                                  10
         Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 11 of 13




       57.     Section 13 of the Patent License Agreement permits CET to terminate the license

to Plasma Futures only upon a liquidation event set forth in Section 13.2(c) or upon 60 days’

written notice to Plasma Futures in the event of an uncured material breach. Neither of these

conditions precedent has been met.

       58.     CET—through counsel acting under alleged apparent authority of CET’s minority

members—has unilaterally declared the Patent License Agreement terminated.

       59.     CET has never provided Plasma Futures with written notice of any alleged breach

nor opportunity to cure any alleged breach, as required by Section 13.2(b) of the Patent License

Agreement.

       60.     Indeed, Plasma Futures has not breached, but rather has fulfilled its obligations

under, the Patent License Agreement.

       61.     No liquidation events have occurred which would permit CET to terminate the

contract pursuant to Section 13.2(c) of the Patent License Agreement.

       62.     Accordingly, CET has no present right to terminate the Patent License Agreement,

and its attempts to do so are a breach thereof.

       63.      The Patent License Agreement provides Plasma Futures with a right to equitable

relief to prevent CET’s breach, including injunctive relief and specific performance, as set forth in

Section 15.15 of the Patent License Agreement, which states as follows:




                                                  11
         Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 12 of 13




       64.     CET has expressly acknowledged that its breach may cause Plasma Futures

irreparable harm, and that Plasma Futures is entitled to injunctive relief, specific performance, or

other appropriate equitable remedies.

       65.     Plasma Futures is entitled to, and hereby respectfully seeks, preliminary and

permanent injunctive relief enjoining CET from taking any actions to deprive Plasma Futures of

the benefit of its bargain under the Patent License Agreement.

       66.     Plasma Futures is entitled to, and hereby respectfully seeks, an order for specific

performance requiring CET to fulfill its obligations under the Patent License Agreement, including

honoring the license grant therein.

       67.     Plasma Futures is also entitled to, and hereby respectfully seeks, recovery of

damages resulting from CET’s breach.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Plasma Futures, LLC prays that this Court enter judgment against

Defendant CET Solutions, Ltd. as follows:

       A.      A declaration that the Patent License Agreement between Plasma Futures and CET

is valid and enforceable.

       B.      A declaration that CET has no present right to terminate the Patent License

Agreement.

       C.      Preliminary and permanent injunctive relief enjoining CET from undertaking any

actions contrary to the spirit and scope of the Patent License Agreement or from otherwise

depriving Plasma Futures of its rights under the Patent License Agreement.

       D.      An order for specific performance requiring CET to fulfill its obligations under the

Patent License Agreement, specifically including honoring the license grant therein.

       E.      An award of damages in an amount to be determined at trial.


                                                12
        Case 2:21-cv-02528-JMY Document 1 Filed 06/03/21 Page 13 of 13




       F.     An award of Plasma Future’s costs in prosecuting this action.

       G.     Such other and further relief as this Court may deem just and equitable.



                                            Respectfully submitted,

Dated: June 3, 2021                         FISHER BROYLES, LLP

                                            By: _____/s/ Jill A. Guldin
                                            Jill A. Guldin, Esquire
                                            1650 Market Street, 36th Floor
                                            Philadelphia, Pennsylvania 19103
                                            Telephone: (856) 494-0869
                                            Facsimile: (856) 494-1566
                                            Email: jill.guldin@fisherbroyles.com

                                            Attorneys for Plaintiff Plasma Futures, LLC

Of Counsel:
Christopher R. Kinkade
FISHERBROYLES, LLP
100 Overlook Center, 2nd Floor
Princeton, NJ 08540
Tel: 609-415-0101
Email: christopher.kinkade@fisherbroyles.com




                                               13
